Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 & 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US PAT 8,274,661) (Hasegawa) in view of Potsaid et al (2014/0104618) (Potsaid).
Regarding Claim 1, Hasegawa discloses a scanning interferometer for Aspheric test surfaces, comprising: 
an interferometer (Fig. 2), a reference lens (3A), a concave aspherical object to be measured (4), a motion table (6), and a control mechanism (inherent), 
the concave aspherical object to be measured being placed on the motion table configured to change a position of the concave spherical object to be measured (See fig. 1, from WP1 to WP2); 
the control mechanism communicating with the interferometer (implicit). The method of fig. 4 indicates that the stage control mechanism and the measurements by the interferometer are interconnected and thus the control mechanism is implicitly controlling both;

However, Potsaid teaches an adaptive optics scanning system, comprising: 
a first plane mirror (Galvo X, fig. 5€) , a second plane mirror (Galvo Y), a first adjustment mechanism (implicit), a second adjustment mechanism (implicit);
the first plane mirror being mounted on the first adjustment mechanism configured to change a position of the first plane mirror (Paragraph 88); 
the second plane mirror being mounted on the second adjustment mechanism configured to change a position of the second plane mirror (Paragraph 88); 
the control mechanism communicating with the first adjustment mechanism, the second adjustment mechanism, and the motion table for issuing control signals, wherein by the first adjustment mechanism and the second adjustment mechanism, an included 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Hasegawa with a first plane mirror, a second plane mirror, a first adjustment mechanism, a second adjustment mechanism, the first plane mirror being mounted on the first adjustment mechanism configured to change a position of the first plane mirror, the second plane mirror being mounted on the second adjustment mechanism configured to change a position of the second plane mirror, and the control mechanism communicating with the first adjustment mechanism, the second adjustment mechanism, and the motion table for issuing control signals, wherein by the first adjustment mechanism and the second adjustment mechanism, an included angle between the first plane mirror and the second plane mirror is adjusted in such a way that light beam incident on the concave spherical object to be measured is inclined by a first angle relative to light beam emitted from the reference lens, thereby avoiding an operation of inclining the concave spherical object to be measured during the stitching-measurement because in situations where moving the object under test is not possible or produces error in the measurement the use of galvo-mirrors to scan a test beam are 
Hasegawa as modified by Potsaid still fails to explicitly teach a concave spherical object to be measured;
However, the examiner take official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Hasegawa as modified by Potsaid with a concave spherical object to be measured because this is a common shape for an optical lens and it would be a trivial adjustment of the machine for one of ordinary skill in the art, thus it would be advantageous to be able to measure these types of objects since it would provide a greater range of uses for the machine. 
Regarding Claim 3, Hasegawa as modified by Potsaid discloses the aforementioned. Further, Hasegawa discloses measuring an outer annular sub-aperture of the concave aspherical object (Fig. 3); 
	Further, in combination with Potsaid “the first adjustment mechanism and the second adjustment mechanism are configured to adjust the positions of the first plane mirror and the second plane mirror, respectively, according to the control signals issued by the control mechanism,” would be met since the teaching of Potsaid was brought in to show using such a structure instead of adjusting the table;
	Still further, Hasegawa discloses the motion table is configured to adjust the position of the concave spherical object to be measured according to the control signals issued by the control mechanism, so that a spherical center of the concave spherical Column 4, lines 61-63). Minimizing the number of fringes puts the test surface in focus relative to the reference surface;
	Hasegawa as modified by Potsaid fails to explicitly disclose adjusting the first plane mirror and the second plane mirror so that the included angle between the first plane mirror and the second plane mirror is adjusted to be a second angle which is half of the first angle;
	However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
	Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Hasegawa as modified by Potsaid with adjusting the first plane mirror and the second plane mirror so that the included angle between the first plane mirror and the second plane mirror is adjusted to be a second angle which is half of the first angle because this would be a trivial choice for one of ordinary skill in the art and the angle would be chosen based upon such factors as the position of the optics to one another, the spacing the sub-apertures, and the size of the optic under test. 
	Regarding Claim 4, Hasegawa as modified by Potsaid discloses the aforementioned but fails to explicitly disclose wherein the first plane mirror is adjusted to be close to the focus of the reference lens and substantially perpendicular to edge light beam emitted from the reference lens;
	However, the examiner takes official notice this would be obvious to one of ordinary skill in the art;

Regarding Claim 5, Hasegawa as modified by Potsaid discloses the aforementioned. Further, the limitation, “wherein the second plane mirror is adjusted to reflect all of the light beams reflected by the first plane mirror onto the concave spherical object to be measured,” would be met by the combination since this is how the galvo mirrors are shown working in Potsaid. 
	Regarding Claim 6, Hasegawa as modified by Potsaid discloses the aforementioned. Further, the limitation, “wherein the second plane mirror is adjusted not to block measuring light beam incident onto the first plane mirror,” is met by the combination and the disclosure of Potsaid (Fig. 12). The galvo mirrors shown are capable of being adjusted to perform this function.
	Regarding Claim 7, Hasegawa as modified by Potsaid discloses the aforementioned. Further, Hasegawa discloses wherein when measuring a central sub-aperture of the concave spherical object to be measured, the motion table is configured to adjust the position of the concave spherical object to be measured according to the control signals issued by the control mechanism, so that a spherical center of the Column 4, lines 61-63); and
the mirrors shown in Potsaid are capable of the limitation, “the first adjustment mechanism and the second adjustment mechanism are configured to adjust the positions of the first plane mirror and the second plane mirror, respectively, according to the control signals issued by the control mechanism, so that the first plane mirror and the second plane mirror leave the optical path,” by being turned so they don’t intercept the beam path. 
	Regarding Claim 8, Hasegawa as modified by Potsaid discloses the aforementioned. Further, Potsaid shows in fig. 5(E), wherein the first plane mirror and the second plane mirror are respectively adjusted so as to be located at two sides of the optical path, or at the same side of the optical path. The mirrors are shown on either side of the optical path. 
Allowable Subject Matter
Claims 2 & 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 2 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the first adjustment mechanism is configured to translate the first plane mirror in a first direction, a second direction, and a third direction and rotate the first plane mirror around the second direction, wherein the first direction, 
While the rotation is common in Galvo mirrors the examiner did not find the translation of the mirrors in three perpendicular directions to be known. 
As to Claim 9 the prior art of record, taken alone or in combination, fails to disclose or render obvious according to parameters of the reference lens and the concave spherical object to be measured, calculating the number of sub-apertures and positions of the sub-apertures, the first angle and an included angle between adjacent outer annular sub-apertures, in order that the concave spherical object to be measured is completely covered by the sub-apertures, wherein the first angle is the angle by International which the measuring light beam is inclined when measuring an outer annular sub-aperture; Step (2): according to the control signals issued by the control mechanism, adjusting the position of the concave spherical object to be measured by the motion table, so that the spherical center of the concave spherical object to be measured coincides with a focus of the reference lens; and according to the control signals issued by the control mechanism, adjusting the positions of the first plane mirror and the second plane mirror by the first adjustment mechanism and the second adjustment mechanism, respectively, so that the first plane mirror and the second plane mirror leave the optical path, and then controlling the interferometer by the control mechanism to measure the surface of the central sub-aperture; Step (3): according to 
Claims 10-13 are allowable based upon their dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jonathon Cook/
AU:2886
September 9, 2021

/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886